'Dear"Mri"Acosta,

William E. Durham
#1740286 / Ramsey One Unit
` 1100 FM 655
Rosharon, Texas 77583

 

DECEMBER 11, 2015

Texas Court of Criminal Appeals Re: Ex Parte Durham
Abel Acosta, Clerk WR-30,830-17
P.O. Box 12308, Capital Station

Austin, Texés 78711 ` `

Greetings sir, First, l am in reciept of the white card dated
11/30/2015

Secondly, enclosed, please find my Petition to the court with

regards to a Due Process issue.

More specifically,§_l waiteddover six months for the trial court
to render it's decision on my Habeas Application. The trial court
intentionally delayed my writ and now a very important person
in this application has been killed in a Bicycle accident, and
now l will never be able to have his testimony with respects
to his role in my appeal, as l have this person (Alvin Saenze)
who was my Appeal lawyer, listed as being ineffective during
my appeal and had the Liberty County Officials taken care of
their business on my 11.07 chances'are l could have had Mr. Saenze's
affidavit on my case. n

Please sir, present this Petition to the Honorable Court for

consideration and l thank you very much for your time and all

Y°‘l d°,'RECEIvED lN

couRT oF chMlNAL'APPEALs ' ' ' `
Respectfully submitted, /f '

' William Durham
DEC 15 2015

Abel_Ac`osta, C|erk

Tr. ct. No cR28475-B ESC),E§§K>"{:}
wR-30,830-17

d

Ex Parte William Durham, *ln the Court of

Petitioner, Pro Se Criminal Appeals

of Texas

C/.`/)C/`JJ(/.`/>M

at Austin

\WT ____________________________________-_________
===================________________~________-____________________

PETITIONER'S CLAIM OF DUE PROCESS
VIOLATIONS AS A RESULT OF THE TRIAL
, COURTS INTENTIAL DELAY IN RESPONDING
_ TO~HIS TCCP 11.07 HABEAS APPLICATION
(PETITIONER'S APPELLANT COUNSEL WAS KILLED 12/07/15)

 

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

Comesdnow William E. Durham, Petitioner Pro Se int he above en-
titled and numbered cause and respectfully submits this allegation
of the count's intential delay now cuasing this petitioner to
lose a valuable witness to the allegations made in his Habeas

Application and in support of such will show the following:

1. Petitioner filed his Habeas Corpus 11.07 on dune 12, 2015
and the State was served on June 19th, 2015.

2. The Trial Court never entered an.Onder Designating Issues
(onl).

3. Petitioner was forced to file a Mandamus ag¢hwt the clerk

of Liberty County with this Honorable Court of Criminal Appeals
and the Court of Criminal Appeals held the Application in abeyance
on October 17, 2015.

4. On December December 7, 2015, while watching news in Prison
this Petitioner learned that Attorney at Laww Alvin Saenze was
killed in a bicycle accident in Clear_Lake, Texas.

h

5. Petitioner asserts that this Lawyer (Alvin Saenze) was appointed
as his Appeal Lawyer on this instant offense and that Petitioner
made several allegations of error agahwt his appeal lawyer in

his Writ of Habeas Corpussof Ineffective Assistance of Counsel
during his direct appeal with regards to issues of Witness tampering

during Petitioner'§strial,

6. Petitioner , in sum with the foregoing, has done nothing to

- any measurabhe extent or degree to prevent or delay those rules
that govern Tex. Code of Crim. Procedure §11.07. Moreover, the
length of time that has expired between the petitioner filing

Of his Habeas'Application in June of 2015 and the CCA order for
the clerk to furnish them with the Habeas Application in inexcusable
when considered in context that it is the duty of the Trial Court
to under Article 11.07, that the state shall answer an application
within 15 days of the date it recives atcopy. TEX. CODE CRIM.
PROC. art. 11.07 § 3 (b). lf the Trail Court determines that
there are controverted, previously unresolved facts materiall

to the legality of applicants confinement, it shall enter an

ODI within 20 days of the expiration of the time the state is
allowed to answer. §S(d).

7. Petitionerrproffers that had the Trial Court conducted the
Habeas Corpus review as proscribed by law, this Petitioner woqu
have been afforded an opportunity to have Alvin Seanze enter

an affidavit apprising this Honorable Court of his position with
repsect to the allegations made in Petitioners Habeas Application.

8. As it now stands this petitioner has forever lost his chance

to have his appelant counsel enter an affidavit in this cause

and it clearly obvious that ahd the Trial Court conducted it's
business in a legal an ethical manner§uthisssituation could have

been avoided and as a direct resdittof such indolence this petitioner

has now been denied his Due Process of law.

~

v 9. In addition the Petitioner can readily discern of no justification
that state can proffer for the lengthy period of time that has
elapsed under the circumstances of this case. Whereby,_the blame

for the delay, coherently falls on the state and the Due Process
denial is a direct result of the Trial courts intential inaction
intended to delay and discourage this petitioner from pursuing

his Habeas Application has now caused an irrepaibable hamm in

this quest for justice. y

PRAYER
Petitioner respectfully prays that this Honroable court, in all
itis wisdom, give justice where it is due and grant this Habeas
application and remand it for an evidentiary hearing or in the
alternative issue an aqutial herein, so prayed.

l william Durham, Author if this Petition state under the penalty
Of perjury that everything entered within this document is true
and correct to the very best ofhis knowledge and entered under

the penalty of perjury.

VERIFICATION

Petitioner states that he does not have ways to obtain copies
Of this petition and tenders unto this Honooable court that he
has not supplied the trial court with a copy of this document.

Respectfully, ddz¢ééészh\`---~’"

 

'William Durham